Citation Nr: 0920331	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 8, 
2005, for the grant of service connection for adenocarcinoma 
of the prostate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from February 1955 to February 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board received additional written arguments from the 
Veteran since the issuance of the January 2008 Supplemental 
Statement of the Case, which was not accompanied by a waiver 
of his right to initial RO consideration.  38 C.F.R. §§ 19.9, 
20.1304(c) (2008).  As the additional arguments, however, are 
essentially duplicative of statements already contained in 
the record, there is no prejudice to the Veteran in 
proceeding with appellate review.


FINDINGS OF FACT

1.  Service connection for a prostate disorder was last 
denied by rating decision in January 2002; the Veteran did 
not appeal this decision.

2.  The Veteran's application to reopen a claim of service 
connection for a prostate disorder was received on December 
8, 2005.

3.  In March 2006, the RO assigned an effective date of 
December 8, 2005, for the grant of service connection for 
adenocarcinoma of the prostate due to herbicide exposure.


CONCLUSION OF LAW

An effective date earlier than December 8, 2005, for the 
grant of service connection for adenocarcinoma of the 
prostate is not warranted.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.155, 3.400(q) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by a 
letter dated in May 2007.

Resolution of this claim turns on the Board's application of 
the relevant law and regulations governing effective dates 
for reopened claims to the evidence already associated with 
the claims file.  Thus, there is no duty to provide an 
examination or to obtain a medical opinion as it could not 
affect adjudication of the claim.  Consequently, there is no 
further duty to assist the Veteran with the development of 
his earlier effective date claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  

Effective Dates-Applicable Law and Regulations

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2008).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  See also 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal., May 2, 1989).  Under that regulation, a 
Nehmer class member is a Vietnam Veteran who has a covered 
herbicide disease. Covered herbicide diseases include 
prostate cancer.  See 38 C.F.R. § 3.381(b) (2008).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A claim will be considered 
a claim for compensation for a particular covered herbicide 
disease if

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.



Analysis

The Veteran has confirmed service in Vietnam.  Prostate 
cancer was added to the list of presumptive diseases 
associated with exposure to certain herbicide agents, 
effective November 7, 1996.  38 C.F.R. § 3.309(e).

The Veteran submitted his original claim of entitlement to 
service connection for an enlarged prostate due to exposure 
to herbicides in May 2000.  In an October 2000 rating 
decision, the RO denied service connection for a prostate 
condition.  Medical treatment reports showed findings of 
benign prostatic hypertrophy.  The evidence did not show a 
chronic prostate condition in service and there was no 
evidence that benign prostate hypertrophy was related to 
herbicide exposure.  Prostate cancer was not shown.  The 
Veteran did not appeal the decision.   In a January 2002 
rating decision, the RO readjudicated the claim under the 
Veterans Claims Assistance Act of 2000 and continued to deny 
service connection for a prostate condition.  The Veteran did 
not appeal the decision.

The Veteran submitted a claim for service connection for 
prostate cancer which was received on December 8, 2005.  A 
November 2005 VA biopsy of the prostate revealed that the 
Veteran had prostate cancer.  By rating action in March 2006, 
service connection was established for adeocarcinoma of the 
prostate and a 100 percent schedular evaluation was assigned, 
effective from December 8, 2005.

In this case, the Veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" (i.e., prostate cancer) within the 
meaning of 38 C.F.R. § 3.816(b)(2).  A review of the record, 
however, showed that VA has never denied a claim of service 
connection for prostate cancer from the Veteran, including 
between September 25, 1985 and May 3, 1989, nor does the 
Veteran claim otherwise.  Thus, an earlier effective date is 
not warranted under 38 C.F.R. § 3.816(c)(1). 

Likewise, the Veteran did not submit a claim for prostate 
cancer between May 3, 1989 and November 7, 1996, the 
effective date for the regulation which added prostate cancer 
as a disease presumptively due to in-service exposure to 
herbicides. Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(2).

Finally, the Veteran did not submit a claim of service 
connection for prostate cancer within one year of his 
separation from service in February 1975.  Thus, 38 C.F.R. 
§ 3.816(c)(3) is inapplicable.

Because the requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for prostate cancer must be determined in 
accordance with §§ 3.114 and 3.400.  

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added prostate cancer as a disease 
presumptively due to in-service exposure to herbicides is 
November 7, 1996.  The Veteran, however, did not file his 
claim for prostate cancer until December 8, 2005, more than 
one year after the effective date of the liberalizing law.  
The RO granted service connection with an effective date of 
December 8, 2005, the date of receipt of his claim.  The 
regulations do not provide for any earlier effective date 
than this. 38 C.F.R. §§ 3.114, 3.400.

The Veteran has submitted various written statements 
indicating that if he had been provided a biopsy earlier; his 
prostate cancer would have also been diagnosed earlier.  He 
has argued that he has suffered with a prostate condition for 
several years before he was actually diagnosed with prostate 
cancer.  The Board, however, finds that the provisions of the 
law governing effective date of awards of benefits are clear 
and unambiguous. The RO has granted compensation benefits as 
of the date the Veteran filed his reopened claim for service 
connection on December 8, 2005.  Although the evidence of 
record indicates that he received a diagnosis of prostate 
cancer in November 2005, the effective date is later of the 
date of receipt of the claim or the date entitlement arose.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

There is simply no legal authority for VA to assign an 
earlier effective date.  The Board is bound by the law, and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  As the applicable law and regulatory 
provisions are clear on the issue at hand, the Board 
concludes that the appeal for an effective date earlier than 
December 8, 2005, for the grant of service connection for 
adenocarcinoma of the prostate must be denied.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than December 8, 
2005, for the award of service connection for adenocarcinoma 
of the prostate is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


